Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment and arguments filed 08/24/2021 have been entered. 
Claims 3-4, 7, 14, 18 and 20-23 have been cancelled.
Claims 1-2, 5-6, 8-13, 15-17 and 19 are pending in this office action. 
Response to Amendments and Arguments
Objection to claim 10 is withdrawn based on applicant’s amendment made in the claim.
Rejections of Claims 1-2, 12-13 and 15-17 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on applicant’s amendments made in the claims.
Applicant's arguments filed 08/24/2021, with respect to the prior art rejections of the claims, have been fully considered but they are not persuasive.
Applicant argues (summarized from pgs. 9-11):
The Examiner notes that Mustafic teaches determining based on signal strength whether to transition to a second base station. OA, page 8, citing Mustafic, [0008].  Claim 1 is amended to recite “calculating a measurement cell list comprising base stations in the cell list and that are one of a first base station communicating with the aerial device and neighbor base stations to the first base station”. The measurement cell list limits base stations that are measured to neighbors of the first base station, reducing measurement activity. While Mustafic teaches using signal strength to determine when to transition between first and second base stations, Mustafic does not disclose calculating a measurement cell list with the specific limitations that the base stations on the measurement cell list are in a cell list and one of a first base station communicating with the aerial device and neighbor base stations to the first base station. Therefore, Mustafic does not teach the distinguishing elements. 
Examiner response:
Examiner first notes that the quoted portion of par. 0008 clearly indicates that the Unmanned Aerial Vehicle (UAVs) is currently connected to a first base station and is further measuring the first base station and neighboring base stations thereof, as recited in the claims, which measurements may include signal strength measurements because the claim does not recite any particular measurements’ type or parameters. Applicant did not refer to the other paragraphs cited in rejecting said feature. For example, pars. 0025-0026 discloses: the flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route, etc., the access points may be provided to the UEs as a listing of preferred access points, etc., the UEs can ignore signals (e.g., drop signals, not scan/listen for signals) received from access points not identified in the flight plan (or identified as not being preferable in the flight plan). In this regard, the UEs are configured to not connect to access points not identified in the flight plan, etc.
 The above quoted portion clearly indicate the following (1) the UAV maintains a cell list comprising all the base stations which the UAV can connect to in the goefence (permitted to communicate with), and (2) the UAV maintain and make measurement for 
Examiner further notes that the specifications recites: [0055] Figure 2B is a schematic block diagram illustrating one embodiment of a measurement report 220. The aerial device 115 may communicate the measurement report 200 to a base station 110. The measurement report 220 may be organized as a data structure in a memory and/or transmitted as digital data. In the depicted embodiment, the measurement report 
220 includes cell measurements 221. The cell measurements 221 may comprise measurements make of one or more cells and/or corresponding base stations 110 that are included in measurement data. The cell measurements 221 may comprise measurements to only the cells.
That is: the limitations of “calculating a measurement cell list comprising base stations in cell list and that are one of a first base station communicating with the aerial device and neighbor base stations to the first base station; measuring base stations in the measurement cell list” maybe interpreted, in light of the specification, to mean: the UAV determines a currently connected base station (first base station) and neighbors thereof, i.e. subset of base stations in the determined cell list, and perform cell measurements, e.g. signal strength, thereof. Therefore, Mustafic reads on said features as quoted above and also in the previous Office action. For example, par. 0008 indicates the UAV is measuring a currently connected base station and its neighbors, and therefore the UAV calculated/determined said currently connected base station and its neighbor(s).  Mustafic also discloses that said first connected base station and its neighbors as well as 
Ejections of the claims are therefore maintained.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2, 5-6, 8, 10-13, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mustafic, et al. (US 2018/0247544 A1), hereinafter (“Mustafic”).

Claim 1
Mustafic discloses method comprising: 
Registering an aerial device at an aerial server (fig.1 and par. 0055, the network management system 135 may be, may include, and/or may be a component of, a core network for processing information from UAVs (e.g., the UAV 105), user devices (e.g., the user device 120), and/or base stations (e.g., the base stations 125A-E) and managing connections of the UAVs and/or user devices to the base stations; par. 0103, the network management system 135 may generate the flight plan, including the flight route and flight rules, based on information communicated (e.g., directly or indirectly) to the network management system 135 by the unmanned aerial vehicle (“UAV”) 105 and/or the user device 120, also see par. 0145, the network management system 135 may provide one or more identifiers to the UAVs that the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135, therefore the UAV is implicitly registered with the management server 135, e.g., using said identifier and/or to obtain said identifiers, and/or to communicate information etc., in order to provide the flight information);  
may include the starting point 140A and the destination point 140B that the UAV 105 needs to traverse, e.g. to perform an action such as delivering a package from the starting point 140A to the destination point 140B. In some cases, the UAV 105 and/or user device 120 may provide other information to the network management system 135. By way of non-limiting example, such information may include a preferred departure time(s) (e.g., from the starting point), a preferred arrival time(s) (e.g., at the destination point), a preferred flight duration, characteristics/capabilities of the UAV 105 (e.g., size, shape, battery capacity, average flight speed, maximum flight speed, maximum flight altitude, wind resistance), etc.; also see fig.6 and associated text in par. 0138);
calculating geo-fence data for the aerial device to comprise the locations points at the locations times and a cell list of base stations permitted to communicate with the aerial device, wherein each base station of the cell list is within the geo-fence boundaries (pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc., pars. 0104-0105, In response, the network management system 135 may generate a flight plan based on the starting point 140A, destination point 140B, and other information provided to the network management system 135. To this end, the network management system 135 may identify a geographic region (e.g., define boundaries of a geographic region) that encompasses the starting point 140A and the destination point 140B. The network management system 135 may define the geographic region to narrow the geographic scope the network management system 135 needs to consider when determining the flight plans, e.g. to conserve on computation time and resources, etc.; par. 0109, the flight plan may include flight rules associated with flying over the flight route. The flight rules may indicate base stations for the UAV 105 to utilize for cellular connectivity while flying over the flight route. In an aspect, the base stations may be indicated in the listing of base stations provided as part of the flight plan information to the UAV 105; also see fig. 4 and associated text in par. 0135);
 calculating a measurement cell list, the measurement cell list comprising base stations in a cell list and that are one of a first base station communicating with the aerial device and a neighbor base station to the first base station; measuring base station in the measurements list (par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations, etc.; pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc., the UEs can ignore signals (e.g., drop signals, not scan/listen for signals) received from access points not identified in the flight plan (or identified as not being preferable in the flight plan). In this regard, the UEs are configured to not connect to access points not identified in the flight plan; pars. 0080-0081, the additional base stations may be, or may include, neighboring base stations of the preferred base stations; par. 0084, A flight rule may indicate that the UAV 105 may connect to one of these additional base stations when the base stations on the listing of base stations are obstructed, associated with a low signal strength (e.g., signal strength below a threshold value), and/or otherwise unavailable/undesirable to the UAV 105.; par.0097, while flying over a portion, the UAV 105 may ignore signals from all base stations aside from the base station to which connection is to be maintained in the portion, and the next base station to which the UAV 105 will connect, etc.; and par. 0116, the operator may allow (e.g., may set) the UAV 105 to determine characteristics associated with the base station connected to by the UAV 105, such as a position (e.g., longitude, latitude, altitude) of the base station, a channel (e.g., frequency band) of the base station, signal strength of the signal, and/or other characteristics associated with the base station and/or signal transmitted by the base station. The UAV 105 may provide the determined characteristics to the network management system 135. The UAV 105 may also provide a position, heading, and/or speed of the UAV 105, direction pointed at by the directional antenna 115, and/or other characteristics of the UAV 105 when the signal from the base station was received);
 measuring cell measurements for base stations in the measurements cell list (pars. par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations, etc.).
The feature of “communicating the geo-fence data to the first  base station  based on the geo-fence data, wherein the base stations communicates with the aerial device based on the geo-fence data” is implicit or at least obvious in view of the teachings of Mustafic. In particular, Mustafic teaches the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more messages to the UAV 105 and/or the user device 120, i.e. via a connected base station. As another example, the network management system 135 may allow the UAV 105 and/or the user device 120 to retrieve the generated flight plan information, e.g. stored locally at the network management system 135 and/or at a remote memory (e.g., memory of a remote server) associated with the network management system 135, i.e. may be a memory associated with one or more of the base stations in the base stations list (par. 0141). Mustafic further teaches the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135, etc., each flight plan may be associated with one or more identifiers, such that the flight plan may be referenced by the UAV 105, user device 120, base stations 125A-E, network management system 135, and/or other devices (par. 0145). Mustafic further teaches in some cases, the base stations 125A-E, network management system 135, and/or other devices (e.g., associated with the mobile network operator) may control the UAV 105. For example, the network management system 135 may have knowledge of one or more identifiers associated with the UAV 105 (e.g., for identifying the UAV 105 in the cellular network), and/or the UAV 105 may allow devices with knowledge of the identifier(s) to control the UAV 105, etc., In an aspect, at any point of a flight path, the user device 120, base stations 125A-E, and/or network management system 135 may cause adjustment of the flight path plan, etc. (par. 0163). Therefore, the flight plan/geo-fence must be transmitted to at least one base station, including the recited first base station, in the cell list in order to provide for said control of the UAV and/or update of the flight path plan, and/or for enabling retrieval of the flight path plan as quoted above).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to provide the generated flight geo-fence data to one or more of the base station in the base stations list of Mustafic in order to provide additional options for storing and retrieving of said data by the UAV, and/or to enable control of the UAV by one or more of the base stations in the base station list, and/or to 

Claim 2
Mustafic  further teaches [T]he method of claim 1, the method further comprising: receiving an aerial device certification request from the base station for the aerial device; determining whether the aerial device is certified; and in response to determining the aerial device is certified, communicating an aerial device certification confirmation to the base station. (Mustafic, par. par. 0145, the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135).

Claim 5
Mustafic discloses a method comprising: 
Identifying an aerial device (par. 0145, the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135); and
 [at a base station on a cell list of base stations permitted to communicate with the aerial device] (par. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc.; par. 0141, the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more messages to the UAV 105 and/or the user device 120, i.e. via a connected base station),
wherein the geo-fence data is calculated from flight path data received for the aerial device, the flight path data comprises location points and location points times of a flight path for the aerial device (par. 0024, The flight route may be provided as a set of points in three-dimensional space. For example, each point may be associated with a longitude coordinate (or range of longitude coordinates), a latitude coordinate (or range of latitude coordinates), and an altitude coordinate, etc., par. 0103, the information from the UAV 105 and/or the user device 120 may include the starting point 140A and the destination point 140B that the UAV 105 needs to traverse, e.g. to perform an action such as delivering a package from the starting point 140A to the destination point 140B. In some cases, the UAV 105 and/or user device 120 may provide other information to the network management system 135. By way of non-limiting example, such information may include a preferred departure time(s) (e.g., from the starting point), a preferred arrival  
the geo-fence data is calculated to comprise the location points at the locations points time (pars. 0104-0105, in response, the network management system 135 may generate a flight plan based on the starting point 140A, destination point 140B, and other information provided to the network management system 135. To this end, the network management system 135 may identify a geographic region (e.g., define boundaries of a geographic region) that encompasses the starting point 140A and the destination point 140B. The network management system 135 may define the geographic region to narrow the geographic scope the network management system 135 needs to consider when determining the flight plans, e.g. to conserve on computation time and resources, etc.; also see fig.4 and associated text in par. 0135),
wherein each base station of the cell list is within the geo-fence boundaries (par. 0025-0026, The flight rules may identify one or more access points of a network between 
providing cell measurements in response to the base station being  on a measurement cell list that comprises base stations in the cell list and that are one of a first base station communicating with the aerial device and a neighbor base station to the first base station (par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations, etc.; pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc., the UEs can ignore signals (e.g., drop signals, not scan/listen for signals) received from access points not identified in the flight plan (or identified as not being preferable in the flight plan). In this regard, the UEs are configured to not connect to access points not identified in the flight plan; pars. 0080-0081, the additional base stations may be, or may include, neighboring base stations of the preferred base stations).
at a base station and communicating with the aerial device based on the geo-fence data” are implicit or at least obvious in view of the teachings of Mustafic. In particular, Mustafic teaches the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more messages to the UAV 105 and/or the user device 120, i.e. via a base station. As another example, the network management system 135 may allow the UAV 105 and/or the user device 120 to retrieve the generated flight plan information, e.g. stored locally at the network management system 135 and/or at a remote memory (e.g., memory of a remote server) associated with the network management system 135, i.e. may be a memory associated with one or more of the base stations in the base stations list (par. 0141). Mustafic further teaches the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135, etc., each flight plan may be associated with one or more identifiers, such that the flight plan may be referenced by the UAV 105, user device 120, base stations 125A-E, network management system 135, and/or other devices (par. 0145). Mustafic further teaches in some cases, the base stations 125A-E, network management system 135, and/or other devices (e.g., associated with the mobile network operator) may control the UAV 105. For example, the network management system 135 may have knowledge of one or more identifiers the UAV 105 may allow devices with knowledge of the identifier(s) to control the UAV 105, etc., In an aspect, at any point of a flight path, the user device 120, base stations 125A-E, and/or network management system 135 may cause adjustment of the flight path plan, etc. (par. 0163). Therefore, the flight plan/geo-fence must be transmitted to at least one base station of the base stations in the list in order to provide for said control of the UAV and/or update of the flight path plan, and/or for enabling retrieval of the flight path plan as quoted above).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to provide the generated flight geo-fence data to one or more of the base station in the base stations list of Mustafic in order to provide additional options for storing and retrieving of said data by the UAV, and/or to enable control of the UAV by one or more of the base stations in the base station, and/or to enable the base stations to adjust the flight geo-fence data, etc. as suggested by Mustafic above.

Claim 6
	Mustafic further teaches [T]he method of claim 5, the method further comprising communicating the geo- fence data to the aerial device. (par. 0141, the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more messages to the UAV 105 and/or the user device 120, i.e. via a base station; pars. 0145, the network management system 135 may provide one or more base stations 125A-E, and/or network management system 135 may cause adjustment of the flight path).

	Claim 8
Mustafic implicitly teaches  [T]he method of claim 5, the method further comprising: communicating an aerial device certification request for the aerial device to the aerial server; in response to receiving an aerial device certification confirmation for the aerial device, requesting flight path data from the aerial device using the aerial device certification confirmation. (par. 0145, the network management system 135 may provide one or more identifiers to the UAVs that the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135. In this manner, connectivity, handover, and secure access (e.g., allow encryption/decryption of messages) between the UAVs and various components of the cellular network may be facilitated).

Claim 10
Mustafic further teaches [T]he method of claim 5, the method further comprising: selecting a candidate target base station; determining whether the candidate target base station is in the cell list; and in response to the candidate target base station being in the cell list, communicating a handover request to the candidate target base station. (Mustafic, par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations; pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc., the UEs can ignore signals (e.g., drop signals, not scan/listen for signals) received from access points not identified in the flight plan (or identified as not being preferable in the flight plan). In this regard, the UEs are configured to not connect to access points not identified in the flight plan; pars. 0080-0081, the additional base stations may be, or may include, neighboring base stations of the preferred base stations; par. 0084, the additional base stations may include 

Claim 11
Mustafic implicitly teaches [T]he method of claim 10, the method further comprising: performing access control for the candidate target base station; validating the aerial device at the candidate target base station; requesting the geo-fencing data for the aerial device from a source base station; and receiving the geo-fencing data at the candidate target base station (par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations, etc.; par. 0084, The additional base stations may include neighboring base stations of the base stations on the listing of base stations. For instance, the base stations 125D and 125E may be additional base stations on the listing of base stations. A flight 

Claim 12
Mustafic discloses a method comprising:
 Accessing a base station from an aerial device; and communicating flight path data from the aerial device (fig.1 and pars.  0043-0044, The UAV 105 may include a flight control unit, communication unit, and payload unit, etc., the communication unit may include one or more radio transceivers (e.g., antennas) along with associated logic, circuitry, interfaces, memory, and/or code that enable communications, e.g. with the user device 120, one or more of the base stations 125A-E, and/or the network management system 135, via wireless interfaces and using the radio transceivers; par. 0103, The based on information communicated (e.g., directly or indirectly) to the network management system 135 by the UAV 105 and/or the user device 120, i.e. the UVA and/or the mobile device need to access a base station in order to connect to the management system 135, the information from the UAV 105 and/or the user device 120 may include the starting point 140A and the destination point 140B that the UAV 105 needs to traverse, e.g. to perform an action such as delivering a package from the starting point 140A to the destination point 140B. In some cases, the UAV 105 and/or user device 120 may provide other information to the network management system 135. By way of non-limiting example, such information may include a preferred departure time(s) (e.g., from the starting point), a preferred arrival time(s) (e.g., at the destination point), a preferred flight duration, characteristics/capabilities of the UAV 105 (e.g., size, shape, battery capacity, average flight speed, maximum flight speed, maximum flight altitude, wind resistance), etc.);
receiving geo-fence data, wherein the geo-fence data is calculated from flight path data, the flight path data comprises locations points and locations point times, the geo-fence data is calculated to comprise the location points and the locations times (par. 0024, The flight route may be provided as a set of points in three-dimensional space. For example, each point may be associated with a longitude coordinate (or range of longitude coordinates), a latitude coordinate (or range of latitude coordinates), and an altitude coordinate, etc., pars. 0103-0105, the information from the UAV 105 and/or the user device 120 may include the starting point 140A and the destination point 140B that the UAV 105 needs to traverse, e.g. to perform an action such as delivering a package from 
the geo-fence data comprise geo-fence boundaries and a cell list of base stations the aerial device is permitted to communicate with, wherein all base stations of the cell list are within the geo- fence boundaries (par. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc.; par. 0104-0105, To this end, the network management system 135 may identify a geographic region (e.g., define boundaries of a geographic region) that encompasses the starting point 140A and the destination point 140B. The network management system 135 may define the geographic region to narrow the geographic scope the network management system 135 needs to consider when determining the flight plans, e.g. to conserve on computation time and resources, etc.),
calculating a measurement cell list comprising base stations in a cell list and that are one of a first base station communicating with the aerial device and a neighbor base station to the first base station; measuring cell measurements of base stations in the measurements cell list (par. 0008, The operations further include connecting to a first base station of the plurality of base stations; determining, during flight of the device over the flight route, whether to transition the connection based on at least one of a position of the device along the flight route or signal strengths associated with signals received from the first base station and a second base station of the plurality of base stations, etc.; pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing of preferred access points, etc., the UEs can ignore signals (e.g., drop signals, not scan/listen for signals) received from access points not identified in the flight plan (or identified as not being preferable in the flight plan). In this regard, the UEs are configured to not connect to access points not identified in the flight plan; pars. 0080-0081, the additional base stations may be, or may include, neighboring base stations of the preferred base stations; par. 0084, A flight rule may indicate that the UAV 105 may connect to one of these additional base stations when the base stations on the listing of base stations are obstructed, associated with a low signal strength (e.g., signal strength below a threshold value), and/or otherwise unavailable/undesirable to the UAV 105.; par.0097, while flying over a portion, the UAV 105 may ignore signals from all base stations aside from the base station to which connection is to be maintained in the portion, and the next base station to which the UAV 105 will connect, etc.; and par. 0116, the operator may allow (e.g., may set) the UAV 105 to determine characteristics associated with the base station connected to by the UAV 105, such as a position (e.g., longitude, latitude, altitude) of the base station, a channel (e.g., frequency band) of the base station, signal strength of the signal, and/or other characteristics associated with the base station and/or signal transmitted by the base station. The UAV 105 may provide the determined characteristics to the network management system 135. The UAV 105 may also provide a position, heading, and/or speed of the UAV 105, direction pointed at by the directional antenna 115, and/or other characteristics of the UAV 105 when the signal from the base station was received).
The feature of “Communicating with the base station based on the geo-fence data” is implicit or at least obvious in view of the teachings of Mustafic. In particular, Mustafic teaches the network management system 135 provides the flight plan information for transmission. For example, the network management system 135 may transmit the flight plan information in one or more messages to the UAV 105 and/or the user device 120. As another example, the network management system 135 may allow the UAV 105 and/or the user device 120 to retrieve the generated flight plan information, e.g. stored locally at the network management system 135 and/or at a remote memory (e.g., memory of a remote server) associated with the network management system 135 (par. 0141). Mustafic further teaches the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the identifier(s) associated with the UAV 105 to identify itself to the cellular network. The identifier(s) may be utilized for authentication and/or identification purposes. In this regard, the identifier(s) may facilitate access of the UAV 105 to the base stations 125A-E and/or the network management system 135, etc., each flight plan may be associated with one or more identifiers, such that the flight plan may be referenced by the UAV 105, user device 120, base stations 125A-E, network management system 135, and/or other devices (par. 0145). Mustafic further teaches in some cases, the base stations 125A-E, network management system 135, and/or other devices (e.g., associated with the mobile network operator) may control the UAV 105. For example, the network management system 135 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to provide the generated flight geo-fence data to one or more of the base station in the base stations list of Mustafic in order to provide additional options for storing and retrieving of said data by the UAV, and/or to enable control of the UAV by one or more of the base stations in the base station list, and/or to enable the base stations to adjust the flight geo-fence data, etc. as suggested by Mustafic above.

Claim 13
Mustafic further teaches [T]he method of claim 12, wherein the aerial device only communicates with the base stations of the cell list. (pars. 0025-0026, The flight rules may identify one or more access points of a network between and/or around the starting point and the destination point for the UEs to connect to while they traverse their flight route. In this regard, the UE may connect to different access points at different portions of the flight route. In an aspect, the access points may be provided to the UEs as a listing 

Claim 15
Mustafic further teaches [T]he method of claim 12, wherein the flight path data is communicated to the base station in response to receiving a flight path data request that comprises at least one of a report periodicity configuration, a location information granularity requirement for the flight path data, the locations points, and associated location points times (par. 0116, the operator may allow (e.g., may set) the UAV 105 to determine characteristics associated with the base station connected to by the UAV 105, such as a position (e.g., longitude, latitude, altitude) of the base station, a channel (e.g., frequency band) of the base station, signal strength of the signal, and/or other characteristics associated with the base station and/or signal transmitted by the base station. The UAV 105 may provide the determined characteristics to the network management system 135. The UAV 105 may also provide a position, heading, and/or speed of the UAV 105, direction pointed at by the directional antenna 115, and/or other characteristics of the UAV 105 when the signal from the base station was received).

Claim 16
Mustafic further teaches [T]he method of claim 12, wherein the flight path data is communicated to the base station in response to receiving an aerial device certification from the base station. (pars. 0145, the network management system 135 may provide one or more identifiers to the UAVs. For the UAV 105, the UAV 105 may include the 

Claim 19
Mustafic further teaches [T]he method of claim 12, the method further comprising communicating updated flight path data in response to a change in a flight path. (pars. 0118-0120, the adjustment may be in response to a request for authorization from the UAV 105 to adjust the flight plan. The UAV 105 may propose the manner by which to adjust the flight plan, etc., the network management system 135 may transmit messages (e.g., over the cellular network) to the UAV 105 to adjust the flight plan of the UAV 105 based on information provided by the operator of the UAV 105 (e.g., via the user device 120) and/or based on changes in geographic information associated with the geographic region).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Mustafic in view of Buljore, et al. (US 2009/0234937 A1).

Claim 9
Mustafic further teaches [T]he method of claim 8, wherein the flight path data request comprises [a report periodicity configuration, a location information granularity requirement for planned flying path], a planned velocity, and an associated location information planned time. (par. 0103, The information from the UAV 105 and/or the user device 120 may include the starting point 140A and the destination point 140B that the UAV 105 needs to traverse, e.g. to perform an action such as delivering a package from the starting point 140A to the destination point 140B. In some cases, the UAV 105 and/or user device 120 may provide other information to the network management system 135. By way of non-limiting example, such information may include a preferred departure time(s) (e.g., from the starting point), a preferred arrival time(s) (e.g., at the destination point), a preferred flight duration, characteristics/capabilities of the UAV 105 (e.g., size, shape, battery capacity, average flight speed, maximum flight speed, maximum flight altitude, wind resistance), characteristics associated with the requested flight (e.g., application of the requested flight, importance of meeting a departure time and/or an arrival time, presence of fragile payload, expected cellular traffic; par. 0103, par. 0116, the operator may allow (e.g., may set) the UAV 105 to determine characteristics associated with the base station connected to by the UAV 105, such as a position (e.g., longitude, latitude, altitude) of the base station, a channel (e.g., frequency band) of the base station, signal strength of the signal, and/or other characteristics associated with the a position, heading, and/or speed of the UAV 105, direction pointed at by the directional antenna 115, and/or other characteristics of the UAV 105 when the signal from the base station was received, therefore the UAV must be requested or configured to collect and provide the above information).
Mustafic does not expressly teach the flight path data request comprises a report periodicity configuration, a location information granularity requirement for planned flying path, as recited in the claim.
However, Buljore discloses a method for optimization in a communication system (abstract), wherein Buljore further teaches the remote terminal reporting policy can comprise a remote terminal measurement data reporting requirement. For example, the policy can specify that all remote terminals belonging to the group to which the policy applies should report specific measurement data whenever they are within a specific area, at certain intervals, with a certain accuracy etc. Specifically, the characteristics processor 205 can determine a reporting data set that is preferred by the RAN optimization process being performed by the optimization processor 203. Thus, the preferred reporting data set may indicate the required or desired input data for the optimization process provided by the remote terminals (par. 0051). Buljore further teaches the operational data may comprise location data which is indicative of locations of at least some of the plurality of remote terminals. This may allow the NRM 121 to perform a location based adaptation of the operation for the specific optimization process. For example, the location data can reflect location information at different levels of granularity including at Location/Routing Area LAI/RAI level, cell level or at e.g. latitude/longitude level. As another example, each remote terminal 109 can comprise a GPS location receiver and the NRM 121 can request that the remote terminals 109 report their location at suitable intervals. For example, the NRM can request information of visited locations from the TRMs of the remote terminals 109. The NRM 121 can then use such location profiles to target suitable remote terminals 109 for measurement collection (par. 0057).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to set location reporting periodicity and/or granularity, as taught by Buljore, so as to improved performance and specifically may allow operation to be adapted to the specific optimization processes being performed (Buljore, abstract).

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mustafic in view of Jactat, et al. (US 2013/0281063 A1), hereinafter (“Jactat”).

Mustafic further teaches the geographic information may be accessible to and usable by all UEs within range of the base stations 125A-E. In another aspect, the geographic information transmitted (e.g., broadcasted) by the base stations 125A-E is encrypted and available to authenticated and/or subscribed UEs only. In some cases, some information may be accessible to and usable by any UEs that receive them, while other information may be available (e.g., decodable) by subscribed UEs only, etc., the geographic information may be provided as part a broadcast message. For example, the geographic information may be included in a master information block (MIB) message, 
Mustafic does not expressly teach [T]he method of claim 12, wherein the aerial device indicates that the flight path data is available in a Radio Resource Control (RRC) setup procedure.
However the feature is obvious in view of the teachings of Mustafic above and further in view of the Jactat.
In particular, Jactat discloses a method of a mobile communication device for performing minimization of drive test (MDT) measurements, wherein the mobile communication device receives MDT configuration requests from a base station or radio network controller to initiate an MDT measurement session for obtaining measurement data and location related data for identifying a location to which said measurement data relates, and reporting data log comprising the collected data to  the base station/ network (abstract). Jactat further teaches generating and transmitting a message, to the further communication device, indicating that said data log is available (par. 0023). Jactat specifically teaches the generated and transmitted message may comprise an RRC message. The generated and transmitted message may comprise an RRC connection setup complete message, an RRC connection reconfiguration complete message, or an RRC connection reestablishment complete message (par.0030, also see par. 0033, the mobile communication device transmitting a message, to said further communication The message indicating that measurement data is available, said received signaling, and/or said response message may comprise a radio resource control (RRC) message. The received signaling may comprise a UE information request message. The response message may comprise a UE information report message).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to indicate the availability of the flight path data at the UAV via the readily known and available radio resource control (RRC) message processes, as taught by Jactat, so as to provide the information for a specific UAV, which may be registered and/or authorized, to receive the data and thereby prevent unauthorized reception and use of the flight path data as suggested by Mustafic and Jactat above.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to applicant's disclosure:
Srivastava, et al. (US 2013/0310053 A1), see abstract; fig.5 and associated text.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MAGDI ELHAG/Primary Examiner, Art Unit 2641